                Case: 1:18-cv-01527-CAB Doc #: 21 Filed: 12/20/18 1 of 1. PageID #: 184




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF OHIO
                                          EASTERN DIVISION

        Anthony Domenic Reo,                                 ) Case No. 1:18-cv-01527-CAB
                                                             )
                                                             )
                                                             )
                                Plaintiff,                   ) Judge Christopher A. Boyko
                                                             )
           v.                                                )
                                                             )
        Charter Communications, Inc.,                        )
                                                             )
                                Defendant.                   )
                                                             )
                                                             )


                                             STIPULATED DISMISSAL

                 Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Anthony Domenic

        Reo and Defendant Charter Communications, Inc. hereby stipulate to dismiss this action without

        prejudice, with each side to bear its own costs and fees.

                 Respectfully submitted this 19th day of December, 2018.



        /s/ Bryan Anthony Reo (with permission)           /s/ Abigail Stecker Romero
        Bryan Anthony Reo                                 Ryan D. Watstein (pro hac vice)
        P.O. Box 5100                                     Abigail Stecker Romero (pro hac vice)
        Mentor, OH 44060                                  Kabat Chapman & Ozmer LLP
        Telephone: (440) 313-5893                         171 17th Street NW, Suite 1550
        reo@reolaw.org                                    Atlanta, Georgia 30363
                                                          Telephone: (404) 400-7300
        Counsel for Plaintiff                             Facsimile: (404) 400-7333
                                                          rwatstein@kcozlaw.com
                                                          aromero@kcozlaw.com
IT IS SO ORDERED.
                                                          Thomas M. Ritzert (0085370)
 s/ Christopher A. Boyko                                  Thompson Hine LLP
___________________________________
CHRISTOPHER A. BOYKO
UNITED STATES DISTRICT JUDGE
